DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 06/14/2022 is acknowledged. The traversal is on the ground(s) that Groups I and II do not contain divergent subject matter, and further would not create a search burden, nor other hardship. This is not found persuasive because the inventions require a different field of search (e.g., searching different classes, subclasses and/or electronic resources, employing different search queries, etc.); the prior art applicable to one invention would not likely/necessarily be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendment to the claims filed 06/14/2022 has been entered. Claim(s) 1, 6 and 12 is/are currently amended. Claim(s) 1-20 is/are pending, with claim(s) 12-20 being withdrawn from consideration for being directed to a non-elected invention and/or species. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,464,848 B1 (Matsumoto).
Regarding claims 1, 3 and 7-8, Matsumoto teaches a glucose sensor (Figs. 5, 12-15, etc.) comprising working electrode to support an oxidation reaction (working electrode 7; col. 9, line 46 - col. 10, line 12); a silver/silver chloride reference electrode to support a redox reaction (reference electrode 9; col. 11, lines 48-63); an anti-mineralization agent positioned at the reference electrode to reduce formation of calcium carbonate at the reference electrode (protection layer 3 for preventing contaminants from adhering to the surface), wherein the anti-mineralization agent is selected from the group consisting of a polyacrylate (col. 11, lines 18-34) and a carboxylate-containing polymer (col. 3, lines 4-8). While Matsumoto does not expressly refer to the protection layer (or components thereof) as an anti-mineralization agent for reducing formation of calcium carbonate at the reference electrode, Matsumoto teaches the protection layer prevents contaminants, i.e., a chemical substance which may be adsorbed by an electrode surface to give a negative error in a measurement result (col. 1, lines 64-66) from adhering to the reference electrode surface, as noted above. Additionally, Applicant discloses the protection layer of Matsumoto (or components thereof, e.g., polyacrylate and/or carboxylate-containing polymer) are suitable anti-mineralization agents. Therefore, the protection layer of Matsumoto (or components thereof, e.g., polyacrylate and/or carboxylate-containing polymer) is/are understood to be capable of reducing formation of calcium carbonate at the reference electrode, i.e., act as an anti-mineralization agent. 
Regarding claim 4, Matsumoto teaches the glucose sensor comprises a membrane system (Figs. 5, 12-15, etc., number of layers on electrodes 7-9) comprising an anti-mineralization layer positioned at least in part over the reference electrode, the anti-mineralization layer comprising at least a portion of the anti-mineralization agent (protection layer 3).
Regarding claim 6, Matsumoto teaches the glucose sensor comprises the reference electrode comprises a binder material, and wherein the silver, the silver chloride, and the anti-mineralization agent are positioned within the binder material (binder layer 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of US 2012/0186999 A1 (Walton).
Regarding claim 2, Matsumoto teaches the limitations of claim 4, as discussed above, the reference electrode further comprises a mediator material to catalyze oxygen redox at the reference electrode at least in part with the silver.
Walton teaches/suggests an electrochemical sensor comprising an Ag/AgCl reference electrode further comprising a mediator material to catalyze oxygen redox at the reference electrode at least in part with the silver (¶ [0025] reference electrode may comprise a compound which is not sensitive to the target species to be detected but provides a redox useful signal from which to quantify the signal from the working electrode, such as quinone compounds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Matsumoto with the reference electrode further comprising a mediator material to catalyze oxygen redox at the reference electrode at least in part with the silver as taught/suggested by Walton in order to provide a redox useful signal from which to quantify the signal from the working electrode (Walton, ¶ [0025]). 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of US 2010/0236923 A1 (Oviatt).
Regarding claim 5, Matsumoto teaches the limitations of claim 4, as discussed above, and further teaches/suggests at least a portion of the anti-mineralization agent may be positioned over the working electrode (e.g., Fig. 5). Matsumoto further teaches/suggests, in alternate embodiments, the membrane system may further comprise an interference domain comprising a first interference agent positioned at least in part over the working electrode (e.g., Fig. 12, permeation restricting layer 11). Matsumoto does not expressly teach a single embodiment comprising an interference domain comprising the first interference agent and at least a portion of the anti-mineralization agent positioned at least in part over the working electrode. 
Oviatt teaches/suggests a glucose sensor comprising an interference domain comprising a first interference agent positioned over the working and reference electrodes (¶ [0055] interference layer deposited over and in contact with at least a portion of the electroactive surfaces of the sensor (working electrode and optionally the reference electrode)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Matsumoto (e.g., embodiment of Fig. 5) with positioning a first interference agent at least in part over the working electrode and optionally the reference electrode (i.e., the membrane system deposited over electrodes 7 and 9 further comprising an interference agent) to form an interference domain comprising a first interference agent and at least a portion of the anti-mineralization agent positioned at least in part over the working electrode in order to limit or block of interferents from the electrode surfaces of this embodiment (Oviatt, ¶ [0055]), thereby reducing errors (Matsumoto, col. 1, lines 60-64).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of US 2010/0108509 A1 (Curry).
Regarding claim 9, Matsumoto teaches the limitations of claim 1, but does not teach the carboxylate-containing polymer is selected from the group consisting of a poly(maleate), a polysulfonate, a polyphosphonate. 
Curry teaches and/or suggests a glucose sensor comprising a working electrode (working electrode 15); a reference electrode (reference electrode 19); and an anti-mineralization/anti-fouling agent positioned at the reference electrode comprising a carboxylate-containing polymer including a polysulfonate (¶ [0054] layer capable of eliminating or reducing fouling provided on the non-working electrode, which may comprise polysulfones). Similar to Matsumoto, Curry does not expressly refer to anti-fouling agent/layer as an anti-mineralization agent/layer. However, as Curry discloses the agent/layer may comprise polysulfonate, which Applicant discloses as an anti-mineralization agent, a polysulfonate anti-fouling agent/layer as taught by Curry is understood to be capable of acting as an anti-mineralization agent/layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Matsumoto with the anti-mineralization agent/layer comprising a carboxylate-containing polymer including a polysulfonate as taught and/or suggested by Curry in order to reduce/further reduce fouling of the electroactive surface of the non-working electrode (Curry, ¶ [0009]) (e.g., as a simple substitution of one suitable agent for another; to be utilized in combination for further reducing fouling, etc.). 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of US 2007/0235331 A1 (Simpson).
Regarding claim 10, Matsumoto teaches the limitations of claim 1, and further teaches and/or suggests the glucose sensor further comprises a membrane system (Figs. 5, 12-15, etc., number of layers on electrodes 7-9), but does not teach the membrane system comprises a resistance domain positioned at least in part over the reference electrode; and a hydrophilic domain positioned at least in part over the reference electrode.
Simpson teaches/suggests a glucose sensor comprising a membrane system comprising a resistance domain (resistance domain 48); and a hydrophilic domain (electrode domain 43; and/or ¶ [0278] polymer having a sufficient number of hydrophilic moieties coating resistance domain; etc.), wherein the membrane system is positioned at least in part over the reference electrode (¶ [0180] where the membrane system is deposited over at least a portion of the electroactive surfaces of the sensor (working electrode(s) and optionally reference electrode)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glucose sensor of Matsumoto with the membrane system further comprising a resistance domain positioned at least in part over the reference electrode; and a hydrophilic domain positioned at least in part over the reference electrode as taught/suggested by Simpson in order to provide protection of the exposed electrode surface from the biological environment, diffusion resistance of the analyte if needed, hydrophilicity at the electrochemically reactive surfaces of the sensor interface, etc. (Simpson, ¶ [0180]). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most pertinent of the cited prior art to the limitations of claim 11, US 2018/0328877 A1 to Vaddiraju discloses a glucose sensor comprising an Ag/AgCl reference electrode, wherein silver/silver chloride ink for forming the reference electrode has a formulation of micro and nano particles of silver and silver chloride in a polymeric binder (¶ [0053]). Vaddiraju does not teach the nanoscale silver particles make up between about 0.1 % and about 10% of the silver by volume. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791